It is conceded by the majority of the court that if the trust instrument was irrevocable so far as the settlor is concerned, the result in this case would be different. The settlor could revoke or amend the trust only with the consent of Marie Stone, who had no power of appointment. It is my opinion that she had a substantial adverse interest. Her interest determined by actuarial methods amounted to $9,479.25. She was divorced from the settlor. I can come to no other conclusion than that the instrument was irrevocable so far as the settlor was concerned, and that the judgment of the trial court should have been reversed.
I am authorized to state that Mr. Chief Justice ROSENBERRY and Mr. Justice FAIRCHILD concur in this dissent.